Citation Nr: 9901572	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1970, followed by an unverified length of service in 
the National Guard.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veterans hemorrhoids are currently productive of 
subjective complaints of flare-ups twice a month, but there 
is no objective evidence of current symptomatology such as 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim for a compensable 
evaluation for hemorrhoids is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in developing facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veterans entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A review of the record reveals that in a July 1983 rating 
decision, the veteran was granted service connection for 
hemorrhoids, evaluated as noncompensable from May 1983.  That 
decision was based on evidence that included the veterans 
service medical records, which reflected in-service treatment 
for hemorrhoids.  The noncompensable evaluation has remained 
in effect and is the subject of this appeal.  The veteran 
essentially contends that he should be assigned a compensable 
evaluation for his hemorrhoids.

The RO assigned a noncompensable evaluation for the veterans 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336, which prescribes a zero percent evaluation for mild or 
moderate hemorrhoids; a 10 percent evaluation requires 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent occurrences.  

Based on the more recent evidence of record, in conjunction 
with the above-noted schedular criteria, the Board finds that 
the currently assigned noncompensable evaluation is 
appropriate, and there is no basis for a higher evaluation at 
this time.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  The 
Board notes that following the veterans separation from 
service, the record is essentially silent for any objective 
findings of symptomatic hemorrhoids, other than the veterans 
own complaints.  In that regard, the Board notes that VA 
examinations conducted in June 1983, March 1995, and January 
1998, were negative for any current findings of hemorrhoids.  
The Board also notes that other VA medical records associated 
with the veterans claims file primarily address other 
disabilities not currently on appeal, but there is no 
evidence of current hemorrhoids.  

Reviewing the most recent VA examination of record, conducted 
in January 1998, the Board notes that the veteran reported 
that he was diagnosed and treated for hemorrhoids in service, 
but that he had not had any treatment for hemorrhoids since 
service until 1995.  The veteran reported that he had no 
problems with constipation, or diarrhea, but he indicated 
that he had a flare-up approximately twice a month, in which 
he experienced some bleeding.  The veteran described the 
flare-ups as lasting for two to three days, for which he 
would use an over-the-counter cream.  Upon physical 
examination, the examiner noted that the veterans external 
rectum was normal, there were no skin tags, and no evidence 
for active hemorrhoids.  The internal examination and stool 
was also normal.  The impression was a history of hemorrhoids 
without physical evidence of current activity of previous 
hemorrhoids.  

In short, the Board finds no evidence of record that the 
veteran currently has hemorrhoids that are large, thrombotic, 
irreducible, or occur frequently, so as to warrant a 
compensable evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Rather, the more recent evidence of record was 
negative for any objective findings of internal or external 
hemorrhoids, and the impression was a history of recurrent 
hemorrhoids.  As such, the Board finds no basis to assign a 
compensable evaluation under 38 C.F.R. § 4.114, Code 7336.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for hemorrhoids must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veterans 
hemorrhoid disability and its effects on the veterans 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  All pertinent aspects of 
38 C.F.R. Parts 3 and 4 have been considered.  In conclusion, 
the current medical evidence, as previously discussed, is 
consistent with no more than a noncompensable evaluation for 
hemorrhoids.  Should the veterans disability picture change 
in the future, he may be assigned higher ratings.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of higher evaluations. 

Additionally, the Board finds no indication in the record, 
nor is it contended otherwise, that the schedular criteria 
are inadequate to evaluate the veterans hemorrhoid 
disability.  In this regard, the Board notes that there has 
been no showing that the disability under consideration have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for hemorrhoids is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
